DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 were previously pending and subject to a non-final office action filed on July 19, 2022 (the “July 19, 2022 Non-Final Office Action”).  Following the July 19, 2022 Non-Final Office Action, Applicant amended claims 1, 11, and 21 in an amendment filed on October 18, 2022 (the “October 18, 2022 Amendment”), see Applicant’s amended claims (pp. 3-9 of the October 18, 2022 Amendment).  Claims 1-30, as recited in the October 18, 2022 Amendment, are currently pending and subject to the final office action below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 5, 2022; September 28, 2022; October 24, 2022; and October 28, 2022 were considered by the examiner and are in compliance with the provisions of 37 CFR 1.97(c)(2).

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 10-14, Rejections under 35 U.S.C. § 101, filed October 18, 2022, with respect to rejections of claim 1-30 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the § 101 rejections of claims 1-30 are maintained in this office action.
Specifically, Applicant argues that the claims recite an improvement over prior systems, because they recite a specific manner for adjusting not only the amount of physical activity performed, but also for the life stage of the individual performing the physical activity and/or their occupation. See Applicant’s Remarks, at p. 13.  Examiner respectfully disagrees.  When evaluating whether claims recite an improvement to the functioning of a computer or a technical field, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP § 2106.05(a).  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem may not be sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (citing the TLI Communications LLC v. AV Auto case).  Further, gathering and analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
Similar to the TLI Communications case, Applicant’s claims merely implement conventional techniques, such as displaying a physical activity score for the user (i.e., displaying information) and storing the dynamically recalculated scores in the user’s profile (i.e., storing information).  Applicant’s claims merely apply conventional computer functions to implement an existing process of displaying and storing health related scores.  The Examiner submits that these steps are old and well-known in the medical industry, and Applicant has not identified a technical problem and explained the details of an unconventional technical solution expressed in the claims.  Therefore, the claims are insufficient to show an improvement in personalized health systems and methods.  As such, the claims are deemed to lack limitations which are indicative of a practical application under Prong Two of Step 2A of the 2019 Revised PEG.
Therefore, the rejections of claims 1-30 under 35 U.S.C. § 101 are maintained in this office action.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 101 Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 14-19, Rejections under 35 U.S.C. § 103, filed October 18, 2022, with respect to rejections of claim 1-30 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.  Applicant argues that the combination of references cited in the July 19, 2022 Non-Final Office Action does not teach the limitation directed to storing a physical activity score that is based on the first amount [of time spent by the user doing a first level of physical activity within a predetermined period], the second amount [of time spent by the user doing a second level of physical activity within the predetermined period], the third amount [of time spent by the user doing a third level of physical activity within the predetermined period], and the life stage of the user. See Applicant’s Remarks, at p. 14.  Examiner respectfully disagrees with this assertion.
For example, paragraph [0140] of Ohnemus et al. (Pub. No. US 2018/0344215), hereinafter referred to as Ohnemus ('215), teaches that a plurality of data entry display screens can be provided that include questions for the user to respond to (i.e., providing a user input module).  Example display screens 1900 (FIG. 19A), 1950 (FIG. 19B), 1970 (FIG. 19C) and 1990 (FIG. 19D), illustrate an example data entry interface in which a user is requested to answer information, such as relating to age, gender, weight, and height (i.e., the user is guided to input personal characteristics including a life stage of the user). See Ohnemus (‘215), paragraph [0140].  Paragraph [0064] teaches that information regarding exercise and/or other activity may be input by the wearer, (i.e., the user is able to input different levels of an exercise, which is interpreted as being the equivalent of a user inputting a first level, second level, or third level of physical activity).
For example, paragraph [0066] teaches that examples of user activities can include, for example, running (i.e., a second level of physical activity where the second level of physical activity is more strenuous than the first level of physical activity), walking (i.e., a first level of physical activity), swimming or engaging in various sports (i.e., a third level of physical activity where the third level of physical activity is more strenuous than the second level of physical activity).  In one or more implementations of the present application, the classification engine can be trained, such as for future classification of activity. See Ohnemus (‘215), paragraph [0066].  For example, training section 308 identifies starting and stopping training operations (i.e., tracking the amount of time spent by the user doing the different levels of physical activities within predetermined periods), and enabling selectable options for users to identify respective activity that may have occurred or be occurring.  Since the aforementioned paragraphs teach that the health scoring system enables a user to input their age and various levels of a physical activity, and the system tracks the starting and stopping points for the activities, one of ordinary skill in the art would recognize that the Ohnemus (‘215) teaches a system and method that stores physical activity scores that are based on a first amount [of time spent by the user doing a first level of physical activity within a predetermined period], the second amount [of time spent by the user doing a second level of physical activity within the predetermined period], the third amount [of time spent by the user doing a third level of physical activity within the predetermined period], and the life stage of the user.
Examiner suggests that Applicant amend the claims further or schedule an interview to discuss the claims.  Please see the rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-10 are directed to a personal health system for promoting health choices to one or more users, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 11-20 are directed to non-transitory computer-readable medium storing a personal health platform for promoting healthy choices to one or more users, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.  Claims 21-30 are directed to method of implementing a personal health system for promoting healthy choices to one or more users, which is also within one of the four statutory categories (i.e., process). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 11, and 21 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 1 and claims 11 and 21 include limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claim 11 covers the matching non-transitory computer-readable medium and claim 21 covers the matching method.  Specifically, independent claim 1 recites (and claims 11 and 21 substantially recite the following limitations):
A personal health system for promoting healthy choices to one or more users, the personal health system comprising:
	
	at least one computing device including a processor and a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface, wherein when executed by the processor the personal health platform is operable to:

		generate a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including a life stage of the user, a first amount of time spent by the user doing a first level of physical activity within a predetermined period, a second amount of time spent by the user doing a second level of physical activity within the predetermined period, a third amount of time spent by the user doing a third level of physical activity within the predetermined period and a number of resistance training sessions during the predetermined period, wherein the third level of physical activity is more strenuous than the second level of physical activity which is more strenuous than the first level of physical activity;

storing a user profile for the user on the non-transitory computer-readable medium, the user profile including a resistance score that is based on the number of resistance training session during the predetermined period and the life stage of the user and a preliminary physical activity score that is based on the first amount, the second amount, the third amount and the life stage of the user;

generate and display a digital image on the computing device, the digital image including a physical activity score for the user that combines the resistance score with the preliminary physical activity score; and

store a dynamically recalculate the resistance score, the preliminary physical activity score and the physical activity score for the user each time the user updates the personal characteristics.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., generating a resistance score; generating a preliminary physical activity score; generating a preliminary physical activity score by combining the resistance score and preliminary physical activity score; and recalculate the scores based updated user data).  That is, other than reciting: (1) a personal health system; (2) at least one computing device including a processor; (3) a non-transitory computer-readable medium; and the steps of: (4) storing a personal health platform having a user interface; and (5) generating a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including a life stage of the user, a first amount of time spent by the user doing a first level of physical activity within a predetermined period, a second amount of time spent by the user doing a second level of physical activity within the predetermined period, a third amount of time spent by the user doing a third level of physical activity within the predetermined period and a number of resistance training sessions during the predetermined period, wherein the third level of physical activity is more strenuous than the second level of physical activity which is more strenuous than the first level of physical activity; and (6) generating and displaying a digital image on the computing device, the digital image including a physical activity score for the user that combines the resistance score with the preliminary physical activity score, the context of claims 1, 11, and 21 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., generating a resistance score; generating a preliminary physical activity score; generating a preliminary physical activity score by combining the resistance score and preliminary physical activity score; and recalculate the scores based updated user data).
The aforementioned claim limitations described in claims 1, 11, and 21 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) generating a resistance score based on the number of resistance training session during the predetermined period and the life stage of the user (i.e., a type of observation, evaluation, judgment, and/or opinion); (2) generate a preliminary physical activity score based on the first amount, the second amount, the third amount and the life stage of the user (i.e., a type of observation, evaluation, judgment, and/or opinion); (3) determining a physical activity score for the user by combining the resistance score with the preliminary physical activity score and present the physical activity score to the user (i.e., a type of observation, evaluation, judgment, and/or opinion); and (4) dynamically recalculate the resistance score, the preliminary physical activity score and the physical activity score for the user each time the user updates the personal characteristics (i.e., a type of observation, evaluation, judgment, and/or opinion).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Examiner notes many of the aforementioned claim limitations described in claims 1, 11, and 21 may also be classified as analogous to claim limitations directed to mathematical relationships and mathematical calculations (i.e., the Mathematical Concepts Category of abstract ideas, which covers mathematical relationships, mathematical formulas or equations, and mathematical calculations), because the limitations directed to “generating” the resistance score and preliminary physical activity score; “determining a physical activity score for the user by combining the resistance score and preliminary physical activity score”; and “dynamically recalculate the resistance score, the preliminary physical activity score and the physical activity score for the user each time the user updates the personal characteristics”, merely recite limitations which represent generic mathematical calculations (i.e., adding up numbers to end up with a physical activity score for the user and recalculating the physical activity score based on new information).  Accordingly, claims 1, 11, and 21 also recite an abstract idea that falls within the Mental Processes and Mathematical Concepts categories.
Furthermore, Examiner notes that dependent claims 2-10 (and similarly for dependent claims 12-20 and 22-30) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that dependent claims 2-10, 12-20, and 22-30 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 2-10, 12-20, and 22-30 merely recite the type of data that is input into the system or rules for increasing or decreasing the preliminary physical activity score (i.e., these steps are deemed to be reasonably performed mentally or manually using a pen and paper, because they modify the data that is used for the observations, evaluations, judgments, and/or opinions).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
Following Prong Two of Step 2A of the 2019 Revised PEG, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In the present case, for representative independent claim 1 (similar to claims 11 and 21), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A personal health system for promoting healthy choices to one or more users, the personal health system comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):
	
	at least one computing device including a processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein when executed by the processor the personal health platform is operable to:

		generate a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including a life stage of the user, a first amount of time spent by the user doing a first level of physical activity within a predetermined period, a second amount of time spent by the user doing a second level of physical activity within the predetermined period, a third amount of time spent by the user doing a third level of physical activity within the predetermined period and a number of resistance training sessions during the predetermined period, wherein the third level of physical activity is more strenuous than the second level of physical activity which is more strenuous than the first level of physical activity (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

storing a user profile for the user on the non-transitory computer-readable medium, the user profile including a resistance score that is based on the number of resistance training session during the predetermined period and the life stage of the user and a preliminary physical activity score that is based on the first amount, the second amount, the third amount and the life stage of the user;

generate and display a digital image on the computing device, the digital image including a physical activity score for the user that combines the resistance score with the preliminary physical activity score (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network and presenting offers and gathering statistics, as evidenced by the Intellectual Ventures v. Symantec and OIP Techs., Inc. v. Amazon.com, Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

store a dynamically recalculate the resistance score, the preliminary physical activity score and the physical activity score for the user each time the user updates the personal characteristics.

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer devices and software to present pre-scripted, preprogrammed inquiries for a dispatcher to ask the caller to systematically obtain a description of a medical transfer of a patient), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following is an example of a court decisions that demonstrates merely applying instructions by reciting a computer structure as a tool to implement the claimed invention (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. V. CLS Bank Int’l – similarly, the additional elements recited in claims 1, 11, and 21 described in the Prong One analysis of Step 2A above, invokes general-purpose computer (i.e., the personal health system, at least one computing device including a processor, a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface, and user input module in claims 1, 11, and 21) to perform the commonplace business method for generate physical activity scores for a user based on the amount of physical activity that the user completes (i.e., a generic fitness scoring program); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface are examples of generic software that are used to tailor information (i.e., the scores) and provide it to a user (i.e., displaying the score to the user).
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the step of “guiding a user to input personal characteristics of the user, the personal characteristics including a life stage of the user, a first amount of time spent by the user doing a first level of physical activity within a predetermined period, a second amount of time spent by the user doing a second level of physical activity within the predetermined period, a third amount of time spent by the user doing a third level of physical activity within the predetermined period and a number of resistance training sessions during the predetermined period, wherein the third level of physical activity is more strenuous than the second level of physical activity which is more strenuous than the first level of physical activity”, described in claims 1, 11, and 21, is the equivalent of obtaining information about user’s personal characteristics and amount of time spent doing different levels of physical activities; and
				- Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g., see OIP Techs., Inc. v. Amazon.com, Inc. – similarly, the step of “generate and display a digital image on the computing device, the digital image including a physical activity score for the user that combines the resistance score with the preliminary physical activity score” merely presents information to a user that is used to recalculate the dynamic physical activity score for the user based on new user data.
Thus, the additional elements in independent claims 1, 11, and 21 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2-10, 2-20, and 22-30 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  For example, claims 2-10, 2-20, and 22-30 merely recite the type of data that is input into the system or rules for increasing or decreasing the preliminary physical activity score.  As such, the additional elements in dependent claims 1-30 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-30: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-30 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG
Following Step 2B of the 2019 Revised PEG, claims 1-30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 11, and 21 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
Specifically, the additional elements of claims 1, 11, and 21, as recited, the personal health system; at least one computing device including a processor; non-transitory computer-readable medium; and the steps of: “storing a personal health platform having a user interface”; “generating a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including a life stage of the user, a first amount of time spent by the user doing a first level of physical activity within a predetermined period, a second amount of time spent by the user doing a second level of physical activity within the predetermined period, a third amount of time spent by the user doing a third level of physical activity within the predetermined period and a number of resistance training sessions during the predetermined period, wherein the third level of physical activity is more strenuous than the second level of physical activity which is more strenuous than the first level of physical activity”; and “generating and displaying a digital image on the computing device, the digital image including a physical activity score for the user that combines the resistance score with the preliminary physical activity score”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the personal health system; at least one computing device including a processor; non-transitory computer-readable medium, Applicant describes these computer devices and components as the following:
		- Applicant describes the personal health system as comprising “one or more personal health servers 102, one or more user devices 104, a knowledge base database 106, and one or more data sources 108.” See Applicant’s specification as filed on March 25, 2022, p. 11, lines 3-5.  Further, Applicant describes the computing device as being able to be “one or more servers, user devices and/or data sources”, such as “personal computer, a laptop computer, a computer workstation, a server, a datacenter, a mainframe computer, a handheld computer, a personal digital assistant, a cellular/mobile telephone, a smart appliance, a gaming console, a digital camera, a digital camcorder, a camera phone, an iPod®, a video player, a DVD writer/player, a Blu-ray® writer/player, a television, a virtual reality system, a home entertainment system or any other suitable computing device including any network-connected terminal with a screen connected to remote computing, I/O processing and data storage resources.” See Applicant’s specification as filed on March 25, 2022, p. 13, lines 16-20—p. 14, lines 12-18.  This disclosure shows that the personal health system, non-transitory computer-readable medium, and computing device (and their components) for practicing the claimed invention may be any generic computer device with basic integrated circuits and generic computer components, such as a memory, processor, and storage device.  Therefore, Applicant’s specification demonstrates that the personal health system; at least one computing device including a processor; non-transitory computer-readable medium, may each be embodied by generic computer devices, which are well-known in the art. See MPEP § 2106.05(d).
Therefore, these computer devices are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
		- Regarding the aforementioned additional elements of claims 1, 11, and 21 - The following represent examples that courts have identified as to be well-understood, routine, and conventional activities (e.g., see id.):
			- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed “generating a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including a life stage of the user, a first amount of time spent by the user doing a first level of physical activity within a predetermined period, a second amount of time spent by the user doing a second level of physical activity within the predetermined period, a third amount of time spent by the user doing a third level of physical activity within the predetermined period and a number of resistance training sessions during the predetermined period, wherein the third level of physical activity is more strenuous than the second level of physical activity which is more strenuous than the first level of physical activity”, are similarly deemed to be to be well-understood, routine, and conventional activity in the medical field, because it also represents the receipt and transmission of data (i.e., the user’s personal characteristic data and data related to how much time the user spent doing different physical activities) over a network; and
			- Presenting offers and gathering statistics, e.g., see OIP Techs., Inc. v. Amazon.com, Inc. – the limitation directed to “generating and displaying a digital image on the computing device, the digital image including a physical activity score for the user that combines the resistance score with the preliminary physical activity score” is similarly deemed to be well-understood, routine, and conventional activity in the medical field, because it also represents the display/presentation of data (i.e., the score) to a user.
Thus, taken alone, the additional elements of claims 1, 11, and 21 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation (i.e., using generic computer devices and functions to: generating a resistance score; generating a preliminary physical activity score; generating a preliminary physical activity score by combining the resistance score and preliminary physical activity score; and recalculate the scores based updated user data).  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1, 11, and 21 do not amount to significantly more than the above-identified abstract idea, and claims 1, 11, and 21 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-10, 12-20, and 22-30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-10, 12-20, and 22-30 do not include any additional elements outside of those identified as being directed to the abstract idea, and thus, do not amount to significantly more than the abstract idea.  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1-30 do not amount to significantly more than the above-identified abstract idea, and claims 1-30 are rejected under 35 U.S.C. § 101 as being directed to ineligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Ohnemus et al. (Pub. No. US 2018/0344215), hereinafter referred to as Ohnemus ('215), as modified in view of:
- Connelly (Pub. No. US 2019/0065692).

Regarding claims 1, 11, and 21,
	- Ohnemus (‘215) teaches:
		- a personal health system for promoting healthy choices to one or more users, the personal health system comprising: at least one computing device including a processor and a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface, wherein when executed by the processor the personal health platform is operable to (as described in claim 1); a non-transitory computer-readable medium storing a personal health platform for promoting healthy choices to one or more users, wherein when executed by a processor the personal health platform is operable to (as described in claim 11); and a method of implementing a personal health system for promoting healthy choices to one or more users, method comprising: with at least one computing device (as described in claim 21) (Ohnemus (‘215), paragraph [0008]; Paragraph [0008] teaches a system and/or method for dynamic tracking of user-based activity as a function of information received from a plurality of data sources.  At least one computing device is configured with a processor and non-transitory processor readable media (i.e., the system includes at least one computing device including a processor and a non-transitory computer-readable medium coupled with the processor) and instructions that, when executed by the at least one computing device, configures the computing device to track via a first application user activity information correlated to steps taken by a user over a period of time, the first application executing on a mobile computing device and including a graphical user interface that presents at least a health score associated with the user.):
			- generating a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including a life stage of the user, and a first amount of time spent by the user doing a first level of physical activity within a predetermined period, a second amount of time spent by the user doing a second level of physical activity within the predetermined period, a third amount of time spent by the user doing a third level of physical activity within the predetermined period and a number of resistance training sessions during the predetermined period, wherein the third level of physical activity is more strenuous than the second level of physical activity which is more strenuous than the first level of physical activity (as described in claims 1, 11, and 21) (Ohnemus (‘215), paragraphs [0064], [0066], [0140], and [0228]; Paragraph [0140] teaches that a plurality of data entry display screens (i.e., generating a graphical user interface on a device) can be provided that include questions for the user to respond to (i.e., the GUI provides a series of digital prompts that guide a user to respond).  Example display screens 1900 (FIG. 19A), 1950 (FIG. 19B), 1970 (FIG. 19C) and 1990 (FIG. 19D), illustrate an example data entry interface in which a user is requested to answer information, such as relating to age, gender, weight, and height (i.e., the user is guided to input personal characteristics including a life stage of the user).  Paragraph [0064] teaches that information regarding exercise and/or other activity may be input by the wearer, (i.e., inputting a first level, second level, or third level of physical activity).  For example, paragraph [0066] teaches that examples of user activities can include, for example, running (i.e., a second level of physical activity where the second level of physical activity is more strenuous than the first level of physical activity), walking (i.e., a first level of physical activity), swimming or engaging in various sports (i.e., a third level of physical activity where the third level of physical activity is more strenuous than the second level of physical activity).  In one or more implementations of the present application, the classification engine can be trained, such as for future classification of activity.  For example, training section 308 identifies starting and stopping training operations (i.e., tracking the amount of time spent by the user doing the different levels of physical activities within predetermined periods), and enabling selectable options for users to identify respective activity that may have occurred or be occurring.  Paragraph [0228] teaches that as illustrated in display screen 1000, total number of steps, distance, ascent, amount of time of activity (i.e., tracking the amount of time spent by the user doing the different levels of physical activities within predetermined periods), and calories burned are provided.);
			- storing a user profile for the user on the non-transitory computer-readable medium, the user profile including a preliminary physical activity score that is based on the first amount, the second amount, the third amount and the life stage of the user (as described in claims 1, 11, and 21) (Ohnemus (‘215), paragraphs [0206] and [0223]; Paragraph [0206] teaches one or more instruction modules are executed by the mobile computing device that combine, using the first application, the tracked user activity information with at least a portion of the user interaction information into an activity value (i.e., generating a preliminary physical activity score that is based on the first amount, second amount, and third amount of physical activities).  The activity value is automatically presented in the graphical user interface of the first application, when the first application is executing.  Paragraph [0223] teaches that the as shown in step 3412, at least one processor of the mobile computing device 104 is configured by a storage module 3512 to store the combined value (i.e., storing the physical activity scores including the preliminary physical activity score), and other user data in a user profile or account (i.e., the preliminary physical activity score is stored in a user profile).);
			- generating and displaying a digital image on the computing device, the digital image comprising a physical activity score for the user (similar to the limitation described in claims 1, 11, and 21) (Ohnemus (‘215), paragraphs [0207] and [0224]; Paragraph [0207] teaches that first application executing on a mobile computing device includes a graphical user interface that presents at least a health score associated with the user (i.e., generating and displaying a digital image one the computing device comprising a physical activity score for the user).  The health score can be provided as a function of baseline information received from a user.  Further, paragraph [0207] teaches that using the activity value (i.e., the preliminary physical activity score), the health score of the user (i.e., the physical activity score) is updated and stored in association with the record concerning the user. Moreover, the updated health score is presented in the graphical user interface including by causing a notification independent of launching the first application (i.e., presenting the physical activity score to the user).  Paragraph [0224] teaches that a health score of the user (i.e., the physical activity score) is updated using the tracked data using the activity value (i.e., the preliminary physical activity score) as in step 3414.  The mobile computing device 104, configured by an update module 3514, accesses one or more user profile dataset containing health score data and updates the health score based on at least the activity value (i.e., the physical activity score is based on the preliminary physical activity score) tracked in step 3402.); and
- storing a dynamically recalculated preliminary physical activity score and a dynamically recalculated physical activity score for the user on the user profile of the non-transitory computer-readable medium each time the user updates the personal characteristics (as described in claims 1, 11, and 21) (Ohnemus (‘215), paragraphs [0093], [0208], and [0224]; Paragraph [0093] teaches that a daily, substantially real-time calculated health score is provided (i.e., dynamically recalculating the physical activity score) and is integrated in connection with a feedback loop and artificial intelligence (e.g., avatar) that enables users to learn about their health and lifestyles.  For example, paragraph [0208] teaches that using the activity value, the health score of the user is updated (i.e., dynamically recalculating the preliminary physical activity score and the physical activity score for the user) and stored in association with the record concerning the user.  Moreover, the updated health score is presented in the graphical user interface including by causing a notification independent of launching the first application.  Paragraph [0224] teaches that a health score of the user (i.e., the physical activity score) is updated using the tracked data using the activity value (i.e., the preliminary physical activity score) as in step 3414.  The mobile computing device 104, configured by an update module 3514, accesses one or more user profile dataset containing health score data and updates the health score based on at least the activity value (i.e., the dynamically recalculated physical activity score and the dynamically recalculated preliminary physical activity score are stored in the user’s profile) tracked in step 3402.).
		- Ohnemus (‘215) does not explicitly teach a personal health system, non-transitory computer-readable medium, and method, comprising:
			- the user profile including a resistance score that is based on the number of resistance training session during the predetermined period and the life stage of the user (as described in claims 1, 11, and 21); and
			- generating and displaying a digital image on the computing device, the digital image including a physical activity score for the user that combines the resistance score with the preliminary physical activity score (as described in claims 1, 11, and 21); and
- storing a dynamically recalculated resistance score each time the user updates the personal characteristics (as described in claims 1, 11, and 21).

		- Further, in analogous art of health systems and methods, Connelly teaches a system and method, comprising:
			- the user profile including a resistance score that is based on the number of resistance training session during the predetermined period and the life stage of the user (as described in claims 1, 11, and 21) (Connelly, paragraphs [0072] and [0083]; Paragraph [0072] teaches activity scores, for example, walking/hiking would have activity score of 1 while running would have an activity score of 2.  These activity score indicate the intensity of the workout (i.e., generating a resistance score).  So, the walking activity score would be lower than running and biking.  The total activity intensity score would be calculated by counting the total daily steps multiplied by each activity scores performed and divided by the total activity (i.e., the resistance score is based on the number of resistance training sessions during the predetermined period).  Paragraph [0083] teaches that the “universal” health score and the nutrition, exercise, and sleep category scores are linked to the user profile (i.e., since the exercise category scores include the activity scores (i.e., the equivalent of a resistance score) and the exercise category scores are linked with the user’s profile, the activity scores are also included in the user’s profile); and
			- generating and displaying a digital image on the computing device, the digital image including a physical activity score for the user that combines the resistance score with the preliminary physical activity score (as described in claims 1, 11, and 21) (Connelly, paragraphs [0065], [0085], and [0086]; Paragraph [0065] teaches that individuals are scored by combing the cumulative score of each subcategory to create a category score.  The 3 categories are added to create the final individual “universal” health score (i.e., the physical activity score is based on combining the resistance score and the preliminary physical activity score).  Paragraph [0085] teaches that the system uses computer processor to categorize and calculate health scores and associate with user profiles and store this information in the health data model.  Health scores are then displayed through the output user interfaces such as smart phone, smart watch, tablet or web browser (i.e., the scores are displayed on a digital image on the computing device).  Paragraph [0086] also teaches that the health score are displayed to the user through a smart phone, smart watch, tablet and or web page (i.e., the scores are displayed on a digital image on the computing device).); and 
- storing a dynamically recalculated resistance score each time the user updates the personal characteristics (as described in claims 1, 11, and 21) (Connelly, paragraph [0030]; Paragraph [0030] teaches that third party data including exercise (i.e., which includes the activity score (i.e., interpreted to be the equivalent of the resistance score, because Connelly teaches the activity score indicates the intensity of the exercise – see paragraph [0072] of Connelly and analysis above), sleep and nutrition (provided by credit card purchase logging) are pushed upon event completion to provide as close to real-time updates as technically available through third party pings to the system and pulled hourly, even when the user is passive (or not logged in), through the same third party data sources to provide a complete interactive health score (i.e., the scores are recalculated dynamically each time the user updates the personal characteristic data).  Paragraph [0030] teaches that this feature is beneficial for  syncing updated data with the existing user profile data and user input health events to create a user data profile that is updated in real time to output health event details and scores that are stored on cloud storage devices and sorted by existing user profile identifiers.).
Therefore, it would have been obvious to one of ordinary skill in the art of health systems and methods at the time of the effective filing date of the claimed invention to modify the system, non-transitory computer-readable medium, and method for dynamic tracking of user-based activity taught by Ohnemus (‘215), to incorporate steps and features directed to: (i) calculating an activity intensity score, and (ii) incorporating the activity intensity score into the user’s overall health score; and (iii) updating the user’s exercise scores including the activity scores in real-time, as taught by Connelly, in order to sync updated data with the existing user profile data and user input health events to create a user data profile that is updated in real time to output health event details and scores that are stored on cloud storage devices and sorted by existing user profile identifiers. See Connelly, paragraph [0030]; see also MPEP § 2143 G.

Claims 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2018/0344215), as modified in view of: Connelly (Pub. No. US 2019/0065692), as applied to claims 1, 11, and 21 above, and further in view of:
- Mainardi (Pub. No. US 2019/0371452).

Regarding claims 2, 12, and 22,
	- The combination of: Ohnemus (‘215), as modified in view of Connelly, teaches the limitations of: claim 1 (which claim 2 depends on); claim 11 (which claim 12 depends on); and claim 21 (which claim 22 depends on), as described above.
	- The combination of: Ohnemus (‘215), as modified in view of Connelly, does not explicitly teach a system, non-transitory computer-readable medium, and method, wherein:
		- the life stage is one of a group consisting of child, pregnant, lactating, adolescent, adult and elderly (as described in claims 2, 12, and 22).
	- However, in analogous art of health systems and methods, Mainardi teaches a system and method, wherein:
		- the life stage is one of a group consisting of child, pregnant, lactating, adolescent, adult and elderly (as described in claims 2, 12, and 22) (Mainardi, paragraphs [0038] and [0047]; Paragraph [0038] teaches that the user-specific (or population-specific) inputs to the disclosed system are programmable and configurable, and include gender, age, weight, height, physical activity level, whether pregnant or lactating (i.e., the life stage consists of pregnant or lactating), and the like.  Paragraph [0047] teaches that this feature is beneficial for determining a healthy assessment of nutritional health for a specific individual.).
Therefore, it would have been obvious to one of ordinary skill in the art of health systems and methods at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method for dynamic tracking of user-based activity taught by Ohnemus (‘215), as modified in view of Connelly, to incorporate a step and feature directed to collecting user specific information, including whether the user is pregnant or lactating, as taught by Mainardi, in order to determine a healthy assessment of nutritional health for a specific individual. See Mainardi, paragraph [0047]; see also MPEP § 2143 G.

Claims 3, 4, 13, 14, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2018/0344215), hereinafter referred to as Ohnemus ('215), as modified in view of: Connelly (Pub. No. US 2019/0065692) and Mainardi (Pub. No. US 2019/0371452), as applied to claims 2, 12, and 22 above, and further in view of:
- Jang et al. (Pub. No. US 2017/0291067).

Regarding claims 3, 13, and 23,
	- The combination of: Ohnemus (‘215), as modified in view of: Connelly and Mainardi, teaches the limitations of: claim 2 (which claim 3 depends on); claim 12 (which claim 13 depends on); and claim 22 (which claim 23 depends on), as described above.
	- The combination of: Ohnemus (‘215), as modified in view of: Connelly and Mainardi, does not explicitly teach a system, non-transitory computer-readable medium, and method, wherein:
		- the first level of physical activity is non-sedentary waking behavior that requires less than 3.0 metabolic equivalent of tasks (MET), the second level of physical activity is behavior that requires 3.0-6.0 METs, and the third level of physical activity is behavior that requires greater than 6.0 METs (as described in claims 3, 13, and 23).
	- However, in analogous art of personalized exercise systems and methods, Jang teaches a system and method, wherein:
		- the first level of physical activity is non-sedentary waking behavior that requires less than 3.0 metabolic equivalent of tasks (MET), the second level of physical activity is behavior that requires 3.0-6.0 METs, and the third level of physical activity is behavior that requires greater than 6.0 METs (as described in claims 3, 13, and 23) (Jang, See Table 6 under paragraph [0088], paragraph [0096]; Table 6 under paragraph [0088] teaches that physical activities in the “Low” category (i.e., first level of physical activities) in the left-hand column of Table 6 includes slow walking in a house, store, or office and other physical activities that are less than 3 METs (i.e., the first level of physical activity is non-sedentary walking behavior that requires less than 3.0 metabolic equivalent of tasks (MET)).  Further, Table 6 under paragraph [0088] teaches that physical activities in the “Intermediate” category (i.e., second level of physical activities) in the middle column of Table 6 includes walking at 3.0mi/h and other physical activities that are between 3-6 METs (i.e., the second level of physical activities are behaviors that require 3.0-6.0METs).  Still further, Table 6 under paragraph [0088] teaches that physical activities in the “High” category (i.e., third level of physical activities) in the right-hand column of Table 6 includes jogging at 5.0mi/h and other physical activities that are more than 6 METs (i.e., the third level of physical activities are behaviors that require greater than 6.0 METs).  Paragraph [0096] teaches that these features are beneficial for generating personalized exercise programs for users based on an amount of target exercise and personalized MET information.).
Therefore, it would have been obvious to one of ordinary skill in the art of personalized exercise systems and methods at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method for dynamic tracking of user-based activity taught by Ohnemus (‘215), as modified in view of: Connelly and Mainardi, to incorporate a step and feature directed to collecting various levels of exercises with different metabolic equivalent task information, as taught by Jang, in order to generate personalized exercise programs for users based on an amount of target exercise and personalized MET information. See Jang, paragraph [0096]; see also MPEP § 2143 G.

Regarding claims 4, 14, and 24,
		- The combination of: Ohnemus (‘215), as modified in view of: Connelly; Mainardi; and Jang, teaches the limitations of: claim 3 (which claim 4 depends on); claim 13 (which claim 14 depends on); and claim 23 (which claim 24 depends on), as described above.
		- Ohnemus (‘215) further teaches a system, non-transitory computer-readable medium, and method, wherein:
			- the personal health platform is operable to assign a physical condition to the user based on the third amount, the second amount, the number of resistance training sessions and the occupation of the user (as described in claims 4, 14, and 24) (Ohnemus (‘215), paragraphs [0129] and [0130]; Paragraph [0129] teaches that the information processor 102 and/or user computing device 104 processes user information associated with a plurality of users in the aggregate and can define bands or tiers of users accordingly (i.e., assigning users to different categories).  For example, paragraph [0130] teaches that a band of individuals deemed very healthy and extremely low-risk (i.e., the bands that the users are assigned to are related to their determined physical conditions, therefore assigning the users to different categories is effectively assigning the users various physical conditions) as a function of at least their respective health scores satisfy the “platinum” user band and are offered a maximum discount on insurance premiums, such as 30%.  Other respective user bands or tiers, as defined or represented in connection with users’ health scores, can be offered other corresponding benefits, such as discounts on insurance premiums.  In various implementations, other types of information such as representing users’ responsiveness, lifestyle, activity or the like (i.e., assigned physical conditions) can be factored into the aggregate user groups for defining user bands and determining respective individuals that belong thereto.).
The motivations and rationales for modifying the system, non-transitory computer-readable medium, and method for dynamic tracking of user-based activity taught by Ohnemus (‘215), as modified by Connelly; Mainardi; and Jang, described in the analyses of the obviousness rejections of claims 1-3, 11-13, and 21-23 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 5, 6, 15, 16, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2018/0344215), hereinafter referred to as Ohnemus ('215), as modified in view of: Connelly (Pub. No. US 2019/0065692); Mainardi (Pub. No. US 2019/0371452); and Jang et al. (Pub. No. US 2017/0291067), as applied to claims 4, 14, and 24 above, and further in view of:
-  Valverde, Jr. et al. (Pub. No. US 2017/0293722).

Regarding claims 5, 15, and 25,
	- The combination of: Ohnemus (‘215), as modified in view of: Connelly; Mainardi; and Jang, teaches the limitations of: claim 4 (which claim 5 depends on); claim 14 (which claim 15 depends on); and claim 24 (which claim 25 depends on), as described above.
	- The combination of: Ohnemus (‘215), as modified in view of: Connelly; Mainardi; and Jang, does not explicitly teach a system, non-transitory computer-readable medium, and method, further comprising:
		- a health knowledge base coupled with the device, stored on a non-transitory computer-readable medium and including a plurality of tuples that each include a tuple condition a user is able to have, a factor that affects the condition, and relationship that defines how the factor affects the condition (as described in claims 5, 15, and 25).
	- However, in analogous art of health systems and methods, Valverde, Jr. teaches a system and method, comprising:
		- a health knowledge base coupled with the device, stored on a non-transitory computer-readable medium and including a plurality of tuples that each include a tuple condition a user is able to have, a factor that affects the condition, and relationship that defines how the factor affects the condition (as described in claims 5, 15, and 25) (Valverde, Jr., paragraphs [0045] and [0069]; Paragraph [0045] teaches that an insurance evaluation engine 345 (i.e., a health knowledge base couple to the device and stored on the non-transitory computer-readable medium) may predict a future health status of a patient with a list of possible diseases or conditions (i.e., a plurality of tuples that each include a tuple condition a user is able to have), and refine the future health status based on periodically received health data associated with the patient.  Paragraph [0069] teaches a metadata library 600 may be constructed with a list of diseases, a set of symptoms that may be observed in a patient suffering from diseases, a list of tests and tools to confirm or reject a disease as a diagnosis, known relationships between triggers or causes of diseases (i.e., factors that affect the patient’s condition), such as environmental factors, genetic history, postal codes, workplace factors, patient age/sex/medical history, and the like (i.e., examples of factors that affect the patient’s condition).  The metadata library 600 may additionally include relationships to other diseases and conditions (i.e., relationships that define how the factors affect the patient’s condition), complete with treatment options.  Paragraph [0022] teaches that these features are beneficial for identifying potential diseases associated with any patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of personalized exercise systems and methods at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method for dynamic tracking of user-based activity taught by Ohnemus (‘215), as modified in view of: Connelly; Mainardi; and Jang, to incorporate steps and features directed to (i) predicting a list of possible diseases or conditions for the patient, (ii) identifying factors that affect the patient’s condition, and (iii) identifying relationships between triggers and causes of diseases and relationships to other diseases and conditions, as taught by Valverde, Jr., in order to identify potential diseases associated with any patient. See Valverde, Jr., paragraph [0022]; see also MPEP § 2143 G.

Regarding claims 6, 16, and 26,
	- The combination of: Ohnemus (‘215), as modified in view of: Connelly; Mainardi; Jang; and Valverde, Jr., teaches the limitations of: claim 5 (which claim 6 depends on); claim 15 (which claim 16 depends on); and claim 25 (which claim 26 depends on), as described above.
	- Valverde, Jr. further teaches a system and method, wherein:
		- the personal health platform is operable to determine a set of the tuples whose tuple condition matches the physical condition assigned to the user (as described in claims 6, 16, and 26) (Valverde, Jr., paragraph [0044]; Paragraph [0044] teaches that the insurance evaluation engine 345 may be configured to traverse the causal network 310 in multiple directions or paths, and identify additional or corroborating symptoms, conditions, treatments and states (amongst other relationships) along with the corresponding likelihoods (i.e., determining a set of the tuples whose tuple condition matches the physical condition assigned to the user).  In particular, for each potential disease or condition identified, associated diseases, symptoms, and outcomes may be calculated and likelihood functions assigned (i.e., the likely condition of the patient and the likely outcomes for a set of treatment options) (i.e., determining a set of the tuples whose tuple condition matches the physical condition assigned to the user).).
	- Ohnemus (‘215) further teaches a system, non-transitory computer-readable medium, and method, comprising:
		- generating a recommendation for the user based on at least one of the set, wherein the recommendation identifies the factors of the at least one of the set and whether to increase or decrease each of the factors (as described in claims 6, 16, and 26) (Ohnemus (‘215), paragraph [0090]; Paragraph [0090] teaches that in one or more implementations, an avatar or other interactive interface can prompt the user to adjust a major activity unit in an effort to recommend engaging in an exercise activity that may require additional effort or energy (i.e., generating a recommendation for the user based on the set, wherein the recommendation identifies factors to increase an activity factor).).
The motivations and rationales for modifying the system, non-transitory computer-readable medium, and method for dynamic tracking of user-based activity taught by Ohnemus (‘215), as modified by Connelly; Mainardi; Jang; and Valverde, Jr., described in the analyses of the obviousness rejections of claims 1-3, 5, 11-13, 15, 21-23, and 25 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 7, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2018/0344215), hereinafter referred to as Ohnemus ('215), as modified in view of: Connelly (Pub. No. US 2019/0065692); Mainardi (Pub. No. US 2019/0371452); Jang et al. (Pub. No. US 2017/0291067); and Valverde, Jr. et al. (Pub. No. US 2017/0293722), as applied to claims 6, 16, and 26 above, and further in view of:
- Ohnemus et al. (Pub. No. US 2014/0156308), hereinafter referred to as Ohnemus ('308).

Regarding claims 7, 17, and 27,
		- The combination of: Ohnemus (‘215), as modified in view of: Connelly; Mainardi; Jang; and Valverde, Jr., teaches the limitations of: claim 6 (which claim 7 depends on); claim 16 (which claim 17 depends on); and claim 26 (which claim 27 depends on), as described above.
		- The combination of: Ohnemus (‘215), as modified in view of: Connelly; Mainardi; Jang; and Valverde, Jr., does not explicitly teach a system, non-transitory computer-readable medium, and method, wherein:
			- the personal health platform is operable to decrease the preliminary physical activity score of the user if one or both of the third amount and the second amount equal zero and the life stage of the user is adult, elderly, child or adolescent (as described in claims 7, 17, and 27).
		- However, in analogous art of health systems and methods, Ohnemus (‘308) teaches a system, non-transitory computer-readable medium, and method, wherein:
			- the personal health platform is operable to decrease the preliminary physical activity score of the user if one or both of the third amount and the second amount equal zero and the life stage of the user is adult, elderly, child or adolescent (as described in claims 7, 17, and 27) (Ohnemus (‘308), paragraph [0172]; Paragraph [0172] teaches that use of the health score makes comparison of the two users possible with relative ease.  In one example, User 1 is slightly overweight, which would tend to lower User 1’s health score.  However, User 1 also engages is large amounts of fitness activities, thereby raising the user’s overall health score.  In contrast, User 2 has an ideal body weight, which would contribute to a high health score, but engages in very little fitness activity, thereby lowering the health score (i.e., decreasing the user’s physical activity score if the user does not engage in any physical activity, meaning that the third amount and second amount of physical activity equals zero).  Paragraph [0172] teaches that this feature is beneficial for easily assessing and comparing the health of users.).
Therefore, it would have been obvious to one of ordinary skill in the art of personalized exercise systems and methods at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method for dynamic tracking of user-based activity taught by Ohnemus (‘215), as modified in view of: Connelly; Mainardi; Jang; and Valverde, Jr., to incorporate steps and features directed lowering the user’s health score if the user does not engage in any physical activities, as taught by Ohnemus (‘308), in order to easily assess and compare the health of users. See Ohnemus (‘308), paragraph [0172]; see also MPEP § 2143 G.

Claims 8-10, 18-20, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2018/0344215), hereinafter referred to as Ohnemus ('215), as modified in view of: Connelly (Pub. No. US 2019/0065692); Mainardi (Pub. No. US 2019/0371452); Jang et al. (Pub. No. US 2017/0291067); Valverde, Jr. et al. (Pub. No. US 2017/0293722); and Ohnemus et al. (Pub. No. US 2014/0156308), hereinafter referred to as Ohnemus ('308), as applied to claims 7, 17, and 27 above, and further in view of:
- Klein (Pub. No. US 2015/0156308).

Regarding claims 8, 18, and 28,
		- The combination of: Ohnemus (‘215), as modified in view of: Connelly; Mainardi; Jang; Valverde, Jr.; and Ohnemus (‘308), teaches the limitations of: claim 7 (which claim 8 depends on); claim 17 (which claim 18 depends on); and claim 27 (which claim 28 depends on), as described above.
		- The combination of: Ohnemus (‘215), as modified in view of: Connelly; Mainardi; Jang; Valverde, Jr.; and Ohnemus (‘308), does not explicitly teach a system, non-transitory computer-readable medium, and method, wherein:
			- the personal health platform is operable to increase the preliminary physical activity score of the user if the preliminary physical activity score is greater than a first threshold value and the life stage of the user is adult, elderly, child or adolescent (as described in claims 8, 18, and 28).
		- However, in analogous art of health systems and methods, Klein teaches a system and method, wherein:
			- the personal health platform is operable to increase the preliminary physical activity score of the user if the preliminary physical activity score is greater than a first threshold value and the life stage of the user is adult, elderly, child or adolescent (as described in claims 8, 18, and 28) (Klein, paragraphs [0097] and [0126]; Paragraph [0097] teaches that because exercise is performed at different intensity levels 1704, 1706, the user is capable of selecting an intensity level 1702 of an exercise, as shown in FIG. 17.  For example, the user might select high intensity 1704 or low intensity 1706 (i.e., first threshold values).  Additionally, as shown in FIG. 18, the user may select the duration 1802 of the activity 1602 (i.e., second threshold values).  Based on the user’s selection, an IF Value is displayed to indicate the total credit value earned for the particular activity.  For example, the user might select exercise 1602, at a high intensity 1704 (i.e., a first threshold value), for a total duration 1802 of one hour and ten minutes (1:10) (i.e., a second threshold value) which could provide an IF value of two point five (2.5) credits 1804 towards the total credits earned 104 (FIG. 16-18) (i.e., increasing the user’s physical activity score when the physical activity score is greater than a first threshold value).  Paragraph [0126] teaches that this feature is beneficial for showing the user’s progress and improvement.).
Therefore, it would have been obvious to one of ordinary skill in the art of personalized exercise systems and methods at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method for dynamic tracking of user-based activity taught by Ohnemus (‘215), as modified in view of: Connelly; Mainardi; Jang; Valverde, Jr.; and Ohnemus (‘308), to incorporate a step and feature directed increasing the user’s health score if the user performs high intensity exercises, as taught by Klein, in order to for show the user’s progress and improvement. See Klein, paragraph [0126]; see also MPEP § 2143 G.

Regarding claims 9, 19, and 29,
		- The combination of: Ohnemus (‘215), as modified in view of: Connelly; Mainardi; Jang; Valverde, Jr.; Ohnemus (‘308); and Klein, teaches the limitations of: claim 8 (which claim 9 depends on); claim 18 (which claim 19 depends on); and claim 28 (which claim 29 depends on), as described above.
		- Klein further teaches a system and method, wherein:
			- the personal health platform is operable to increase the preliminary physical activity score of the user if the preliminary physical activity score is greater than a second threshold value (as described in claims 9, 19, and 29) (Klein, paragraphs [0097] and [0126]; Paragraph [0097] teaches that because exercise is performed at different intensity levels 1704, 1706, the user is capable of selecting an intensity level 1702 of an exercise, as shown in FIG. 17.  For example, the user might select high intensity 1704 or low intensity 1706 (i.e., first threshold values).  Additionally, as shown in FIG. 18, the user may select the duration 1802 of the activity 1602 (i.e., second threshold values).  Based on the user’s selection, an IF Value is displayed to indicate the total credit value earned for the particular activity.  For example, the user might select exercise 1602, at a high intensity 1704 (i.e., a first threshold value), for a total duration 1802 of one hour and ten minutes (1:10) (i.e., a second threshold value) which could provide an IF value of two point five (2.5) credits 1804 towards the total credits earned 104 (FIG. 16-18) (i.e., increasing the user’s physical activity score when the physical activity score is greater than a second threshold value).).
		- Mainardi teaches a system and method, wherein:
			- the life stage of the user is pregnant or lactating (as described in claims 9, 19, and 29) (Mainardi, paragraphs [0038] and [0047]; Paragraph [0038] teaches that the user-specific (or population-specific) inputs to the disclosed system are programmable and configurable, and include gender, age, weight, height, physical activity level, whether pregnant or lactating (i.e., the life stage consists of pregnant or lactating), and the like.).
The motivations and rationales for modifying the system, non-transitory computer-readable medium, and method for dynamic tracking of user-based activity taught by Ohnemus (‘215), in view of: Connelly; Mainardi; Jang; Valverde, Jr.; Ohnemus (‘308); and Klein, described in the analyses of the obviousness rejections of claims 1-3, 5, 7, 8, 11-13, 15, 17, 18, 21-23, 25, 27, and 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 10, 20, and 30,
	- The combination of: Ohnemus (‘215), as modified in view of: Connelly; Mainardi; Jang; Valverde, Jr.; Ohnemus (‘308); and Klein, teaches the limitations of: claim 9 (which claim 10 depends on); claim 19 (which claim 20 depends on); and claim 29 (which claim 30 depends on), as described above.
	- Ohnemus (‘215) further teaches a system, non-transitory computer-readable medium, and method, wherein:
		- the personal health platform is operable to determine a number of calories burned by the user within the predetermined period based on the first amount, the second amount, the third amount, the number of resistance training sessions and a weight of the user. (as described in claims 10, 20, and 30) (Ohnemus (‘215), paragraph [0228], FIG. 43; Paragraph [0228] teaches that Figure 43 illustrates an example display screen 1000 that identifies activity for a given day. As illustrated in display screen 1000, total number of steps, distance, ascent, amount of time of activity, and calories burned is provided (i.e., determining a number of calories burned by the user within a predetermined period based on the amount of physical activity that the user has completed).).
The motivations and rationales for modifying the system, non-transitory computer-readable medium, and method for dynamic tracking of user-based activity taught by Ohnemus (‘215), in view of: Connelly; Mainardi; Jang; Valverde, Jr.; Ohnemus (‘308); and Klein, described in the analyses of the obviousness rejections of claims 1-3, 5, 7, 8, 11-13, 15, 17, 18, 21-23, 25, 27, and 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686